Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claims 1-8 are pending in this application and are now under consideration for examination. 
Priority
Acknowledgment is made of applicants’ claim for foreign priority under 35 U.S.C. 119(a)-(d). This application filed on 02/06/2021 claims the priority date of China application 2020101317423 filed on 02/29/2020; however, no English translation of said foreign priority application has been provided. Therefore, the priority date for instant claims under consideration is deemed to be the filing date of the instant application filed on 02/06/2021.
Information disclosure statement
The information disclosure statement (IDS) submitted on 02/06/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statement is considered and initialed by the examiner.
Specification-Objection/Sequence Compliance
Applicants’ are advised that the application is not in compliance with 37 CFR §§ 1.821-1.825. This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR § 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR §§ 1.821-1.825. Specifically, applicants’ are required to comply with the sequence rules by inserting the sequence identification numbers of all sequences within the claims and/or specification. It is particularly noted that Table 1 pages 11-12, Primer Table 1 of specification recites many sequences, but applicants’ fail to provide the SEQ nucleotides 10 (ten) or more and amino acids 4 (four) or more. Sequences must be referred to by their sequence identifiers, see particularly 37 CFR 1.821(d). If the sequences appearing in the specification do not have SEQ ID NO: assigned to them, then an amendment to the sequence listing will be required as well. There must not be any new matter submitted, therefore it is important to be careful to include only the sequences that are already disclosed in the current specification. Failure to correct the deficiency will be held a non-responsive to this Office action. Correction and clarification required.
	Sequence Rules: The nucleic acid sequences presented requires having a sequence identifier. In order to comply with the sequence rules Applicants must identify the sequence by providing SEQ ID NO: and where required provide a new version of the sequence listing and disk. Applicant must submit a CRF copy and paper copy of the Sequence Listing, a statement that the content of the paper and computer readable copies are the same and where applicable include no new matter as required by 37 C.F.R. j 1.821(e) or 1.821(9 or 1.821(g) or 1 .825(d), as well as an amendment directing its entry into the specification. Note: If the nucleic acid sequences are already part of the sequence listing and the CRF, Applicants may amend the specification by providing the appropriate SEQ ID NO: or provide the SEQ ID NO, to the legend of the figure(s). Applicant's cooperation is requested in correcting other unidentified sequences of which applicant may become aware of in the specification.
Claim Objections
I. Claims 1 and 4 are objected to, due to the following informality: Claim 1 recites the phrase “… an amino acid sequence shown in SEQ ID NO: 4”; and Claim 4 recites a nucleotide sequence shown in SEQ ID NO: 8”; as the use of the indefinite article “an” implies that there is more than one amino acid sequence of SEQ ID NO: 4 and thus makes it unclear; is this recitation encompass any subsequence within SEQ ID NO: 4?, as well as the full-length sequence SEQ ID NO: 4; as such, given that the claim language recites “an amino acid sequence”, it is deemed to encompass and read on polypeptides comprising “any two/dipeptide sequences of SEQ ID NO: 4 and having glucoamylase activity. Appropriate correction is required. For examination purposes, claim 1 is interpreted to encompass variants and mutants of the recited sequence(s) of undefined and unlimited sequences/structures.
 Similarly, claim 4 is objected to, due to the following informality: Claim 4 recites the phrase “… a nucleotide sequence shown in SEQ ID NO: 8”; as the use of the indefinite article “a” implies that there are more than one nucleotide sequence of SEQ ID NO: 8, and thus makes it unclear; does this recitation encompass any subsequence within SEQ ID NO: 8?, as well as the full-length sequence SEQ ID NO: 8; as such, given that the claim language recites “a nucleotide sequence”, it is deemed to encompass and read on polynucleotides comprising “fragments” of SEQ ID NO: 8 and encoding a mutant glucoamylase. Appropriate correction is required. For examination purposes, claim 4 is interpreted to encompass variants and mutants of the recited sequence and fragments of undefined and unlimited sequences/structures.
II. Claim 2, is objected to, due to the following informality: Claim 2 recites the term “… the base at position ...”, examiner suggests amending the claim to recite  “… the amino acid residue at position ...”. Appropriate correction is required.
Claim Rejections: 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

I. Claim 1 and claims 2-8 depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 is indefinite in the recitation of “… an amino acid sequence shown in SEQ ID NO: 4”, and claim 4 is indefinite in the recitation of “… a nucleotide sequence shown in SEQ ID NO: 8”; as the use of the indefinite article “an” and “a” implies that there is more than one amino acid sequence of SEQ ID NO: 4 and more than one nucleotide sequence of SEQ ID NO: 8 and thus makes it unclear; is this recitation encompass any subsequence within SEQ ID NO: 4 and SEQ ID NO: 8?, as well as the full-length sequence SEQ ID NO: 4 and SEQ ID NO: 8. It is suggested that “an” and “a” be replaced with “the”. Clarification and correction required.
II. Claim 1 and claims 2-8 depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 4 recite the phrase “sequence shown in SEQ ID NO: …”. The metes and bounds of the term “shown in” is not clear in the context of the claims. It is not clear to the examiner if the recited amino acid sequence has the amino acid sequence of SEQ 
Claim Rejections: 35 USC § 112(a) 
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
I. Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1-8 of the instant application are directed to any glucoamylase mutant … comprising any variant of an amino acid sequence SEQ ID NO: 4 of undefined/unlimited structures… (as in claims 1-2 and 7-8, an amino acid sequence of SEQ ID NO: 4, as such, the term “an amino acid sequence” in broadest reasonable interpretation encompasses not only SEQ ID NO: 4 but any fragment within SEQ ID NO: 4 due to the recitation of indefinite article “an”; given that the claim language recites “an amino acid sequence”, it is deemed to encompass and read on “any two/dipeptide sequences of SEQ 4 is indefinite in the recitation of “… a nucleotide sequence shown in SEQ ID NO: 8”; as the use of the indefinite article “an” and “a” implies that there is more than one nucleotide sequence of SEQ ID NO: 8 and is interpreted to encompass variants and mutants of the recited sequence and fragments of undefined and unlimited sequences/structures (also see claims objections and 35 U.S.C. 112(b) rejection above for claim interpretation).
In University of California v. Eli Lilly & Co., 43 USPQ2d 1938, the Court of Appeals for the Federal Circuit has held that “A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials”. As indicated in MPEP § 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus. In addition, MPEP § 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.

In the instant case, there is no structure associated with function with regard to the members of the genus of polypeptides and the encoding polynucleotides i.e., any glucoamylase mutant … comprising any variant of an amino acid sequence SEQ ID NO: 4 of undefined/unlimited structures… (as in claims 1-2 and 7-8, an amino acid sequence of SEQ ID NO: 4, as such, the term “an amino acid sequence” in broadest reasonable interpretation encompasses not only SEQ ID NO: 4 but any fragment within SEQ ID NO: 4 due to the recitation of indefinite article “an”; given that the claim language recites “an amino acid sequence”, it is deemed to encompass and read on “any two/dipeptide sequences of SEQ ID NO: 4); and claim 4 is indefinite in the recitation of “… a nucleotide an” and “a” implies that there is more than one nucleotide sequence of SEQ ID NO: 8 and is interpreted to encompass variants and mutants of the recited sequence and fragments of undefined and unlimited sequences/structures (also see claims objections and 35 U.S.C. 112(b) rejection above for claim interpretation). 
No information, beyond the characterization of a few species: specific variant comprising the amino acid sequences of SEQ ID NO: 4 and specific variants of wild-type parent sequence of SEQ ID NO: 1 i.e., a glucoamylase variant having the amino acid sequence of SEQ NO: 1, in which amino acid residue serine (S) at position 132 is substituted with cysteine (C), amino acid residue tyrosine (Y) at position 492 is substituted with cysteine (C), amino acid residue leucine (L) at position 548 is substituted with cysteine (C) and amino acid residue alanine (A) at position 562 is substituted with cysteine (C) … having glucoamylase activity and thermal stability; and a mutant glucoamylase gene encoded by the polynucleotide sequence of SEQ ID NO: 8, has been provided by the applicants’, which would indicate that they had possession of the claimed genus of polypeptides and the encoding polynucleotides i.e., any glucoamylase mutant … comprising any variant of an amino acid sequence SEQ ID NO: 4 of undefined/unlimited structures… (as in claims 1-2 and 7-8, an amino acid sequence of SEQ ID NO: 4, as such, the term “an amino acid sequence” in broadest reasonable interpretation encompasses not only SEQ ID NO: 4 but any fragment within SEQ ID NO: 4 due to the recitation of indefinite article “an”; given that the claim language recites “an amino acid sequence”, it is deemed to encompass and read on “any two/dipeptide sequences of SEQ ID NO: 4); and claim 4 is indefinite in the recitation of “… a nucleotide sequence shown an” and “a” implies that there is more than one nucleotide sequence of SEQ ID NO: 8 and is interpreted to encompass variants and mutants of the recited sequence and fragments of undefined and unlimited sequences/structures (also see claims objections and 35 U.S.C. 112(b) rejection above for claim interpretation).
	The genus of polypeptides and the encoding polynucleotides required in the claimed invention is an extremely large structurally and functionally variable genus. While the argument can be made that the recited genus of polypeptides is adequately described by the disclosure of the structures of SEQ ID NO: 1 and its variants with specific structures having glucoamylase activity, since one could use structural homology to isolate those polypeptides and the encoding polynucleotides recited in the claims. The art clearly teaches the “Practical Limits of Function Prediction”: (a) Devos et al., (Proteins: Structure, Function and Genetics, 2000, Vol. 41: 98-107), teach that the results obtained by analyzing a significant number of true sequence similarities, derived directly from structural alignments, point to the complexity of function prediction. Different aspects of protein function, including (i) enzymatic function classification, (ii) functional annotations in the form of key words, (iii) classes of cellular function, and (iv) conservation of binding sites can only be reliably transferred between similar sequences to a modest degree. The reason for this difficulty is a combination of the unavoidable database inaccuracies and plasticity of proteins (Abstract, page 98) and the analysis poses interesting questions about the reliability of current function prediction exercises and the intrinsic limitation of protein function prediction (Column 1, paragraph 3, page 99) and conclude that “Despite widespread use of database searching techniques followed by function inference as 
	(b) Whisstock et al., (Quarterly Reviews of Biophysics 2003, Vol. 36 (3): 307-340) also highlight the difficulties associated with “Prediction of protein function from protein sequence and structure”; “To reason from sequence and structure to function is to step onto much shakier ground”, closely related proteins can change function, either through divergence to a related function or by recruitment for a very different function, in such cases, assignment of function on the basis of homology, in the absence of direct experimental evidence, will give the wrong answer (page 309, paragraph 4), it is difficult to state criteria for successful prediction of function, since function is in principle a fuzzy concept. Given three sequences, it is possible to decide which of the three possible pairs is most closely related. Given three structures, methods are also available to measure and compare similarity of the pairs. However, in many cases, given three protein functions, it would be more difficult to choose the pair with most similar function, although it is possible to define metrics for quantitative comparisons of different protein sequences and structures, this is more difficult for proteins of different functions (page 312, paragraph 5), in families of closely related proteins, mutations usually conserve function but modulate specificity i.e., mutations tend to leave the backbone conformation of the pocket unchanged but to affect the shape and charge of its lining, altering specificity (page 313, paragraph 4), although the hope is that highly similar proteins will share similar functions, 
(c) This finding is reinforced in the following scientific teachings for specific proteins in the art that suggest, even highly structurally homologous polynucleotides and encoded polypeptides do not necessarily share the same function. For example, Witkowski et al., (Biochemistry 38:11643-11650, 1999), teaches that one conservative amino acid substitution transforms a -ketoacyl synthase into a malonyl decarboxylase and completely eliminates -ketoacyl synthase activity. Seffernick et al., (J. Bacteriol. 183(8): 2405-2410, 2001), teaches that two naturally occurring Pseudomonas enzymes having 98% amino acid sequence identity catalyze two different reactions: deamination and dehalogenation, therefore having different function. Broun et al., (Science 282:1315-1317, 1998), teaches that as few as four amino acid substitutions can convert an oleate 12-desaturase into a hydrolase and as few as six amino acid substitutions can transform a hydrolase to a desaturase. 
	As stated above, no information beyond the characterization of a few species: specific variant comprising the amino acid sequence of SEQ ID NO: 4 and specific variants of wild-type parent sequence of SEQ ID NO: 1 i.e., a glucoamylase variant having the amino acid sequence of SEQ NO: 1, in which amino acid residue serine (S) at position 132 is substituted with cysteine (C), amino acid residue tyrosine (Y) at position 492 is substituted with cysteine (C), amino acid residue leucine (L) at position 548 is substituted with cysteine (C) and amino acid residue alanine (A) at position 562 is substituted with cysteine (C) … having glucoamylase activity and thermal stability; and a mutant glucoamylase gene encoded by the polynucleotide sequence of SEQ ID NO: 8, has been University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895).  
	Therefore, one skilled in the art cannot reasonably conclude that applicant had possession of the claimed invention at the time the instant application was filed. Applicants are referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov. 
Enablement
II. Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph, because the specification is enabling for the characterization of a few species: specific variant comprising the amino acid sequence of SEQ ID NO: 4 and specific variants of wild-type parent sequence of SEQ ID NO: 1 i.e., a glucoamylase variant having the amino acid sequence of SEQ NO: 1, in which amino acid residue serine (S) at position 132 is substituted with cysteine (C), amino acid residue tyrosine (Y) at position 492 is substituted with cysteine (C), amino acid residue leucine (L) at position 548 is substituted with cysteine (C) and amino acid residue alanine (A) at position 562 is substituted with cysteine (C) … having glucoamylase activity and thermal stability; and a mutant glucoamylase gene encoded by the polynucleotide sequence of SEQ ID NO: 8. However, specification does not reasonably provide enablement for any glucoamylase mutant … comprising any variant of an amino acid sequence SEQ ID NO: 4 of undefined/unlimited structures… (as in claims 1-2 and 7-8, an amino acid sequence of SEQ ID NO: 4, as such, the term “an amino acid sequence” in broadest reasonable interpretation encompasses not only SEQ ID NO: 4 but any fragment within SEQ ID NO: 4 due to the recitation of indefinite article “an”; given that the claim language recites “an amino acid sequence”, it is deemed to encompass and read on “any two/dipeptide sequences of SEQ ID NO: 4); and claim 4 is indefinite in the recitation of “… a nucleotide sequence shown in SEQ ID NO: 8”; as the use of the indefinite article “an” and “a” implies that there is more than one nucleotide sequence of SEQ ID NO: 8 and is interpreted to encompass variants and mutants of the recited sequence and fragments of undefined and unlimited sequences/structures (also see claims objections and 35 U.S.C. 112(b) rejection above for claim interpretation). The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 8 USPQ 2nd 1400 (Fed. Cir. 1988)) as follows: (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claim(s).
1-8 are so broad as to encompass: any glucoamylase mutant … comprising any variant of an amino acid sequence SEQ ID NO: 4 of undefined/unlimited structures… (as in claims 1-2 and 7-8, an amino acid sequence of SEQ ID NO: 4, as such, the term “an amino acid sequence” in broadest reasonable interpretation encompasses not only SEQ ID NO: 4 but any fragment within SEQ ID NO: 4 due to the recitation of indefinite article “an”; given that the claim language recites “an amino acid sequence”, it is deemed to encompass and read on “any two/dipeptide sequences of SEQ ID NO: 4); and claim 4 is indefinite in the recitation of “… a nucleotide sequence shown in SEQ ID NO: 8”; as the use of the indefinite article “an” and “a” implies that there is more than one nucleotide sequence of SEQ ID NO: 8 and is interpreted to encompass variants and mutants of the recited sequence and fragments of undefined and unlimited sequences/structures (also see claims objections and 35 U.S.C. 112(b) rejection above for claim interpretation). The scope of the claims is not commensurate with the enablement provided by the disclosure with regard to the extremely large number of polypeptides broadly encompassed by the claims. Since the amino acid sequence of a protein encoded by a polynucleotide determines its structural and functional properties, predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity requires a knowledge of and guidance with regard to which amino acids in the protein's sequence and the respective codons in its polynucleotide, if any, are tolerant of modification and which are conserved (i.e., expectedly intolerant to modification), and detailed knowledge of the ways in which the encoded proteins' structure relates to its function. However, in this case the disclosure is limited to the for the characterization of a few species: specific variant comprising the amino acid sequence of SEQ ID NO: 4 and specific variants of wild-type parent sequence of SEQ ID NO: 1 i.e., a glucoamylase variant having the amino acid sequence of SEQ NO: 1, in which amino acid residue serine (S) at position 132 is substituted with cysteine (C), amino acid residue tyrosine (Y) at position 492 is substituted with cysteine (C), amino acid residue leucine (L) at position 548 is substituted with cysteine (C) and amino acid residue alanine (A) at position 562 is substituted with cysteine (C) … having glucoamylase activity and thermal stability; and a mutant glucoamylase gene encoded by the polynucleotide sequence of SEQ ID NO: 8. It would require undue experimentation of the skilled artisan to make and use the claimed polypeptides and the encoding polynucleotides i.e., any glucoamylase mutant … comprising any variant of an amino acid sequence SEQ ID NO: 4 of undefined/unlimited structures… (as in claims 1-2 and 7-8, an amino acid sequence of SEQ ID NO: 4, as such, the term “an amino acid sequence” in broadest reasonable interpretation encompasses not only SEQ ID NO: 4 but any fragment within SEQ ID NO: 4 due to the recitation of indefinite article “an”; given that the claim language recites “an amino acid sequence”, it is deemed to encompass and read on “any two/dipeptide sequences of SEQ ID NO: 4); and claim 4 is indefinite in the recitation of “… a nucleotide sequence shown in SEQ ID NO: 8”; as the use of the indefinite article “an” and “a” implies that there is more than one nucleotide sequence of SEQ ID NO: 8 and is interpreted to encompass variants and mutants of the recited sequence and fragments of undefined and unlimited sequences/structures (also see claims objections and 35 U.S.C. 112(b) rejection above for claim interpretation). The specification provides no guidance with regard to the making of variants and mutants or with regard to other uses as claimed in the instant claims. In view of the great breadth of the claims, amount of experimentation required to make and use the claimed 
While enzyme isolation techniques, recombinant and mutagenesis techniques are known, and it is not routine in the art to screen for multiple substitutions or multiple modifications as encompassed by the instant claims, the specific amino acid positions within a protein's sequence where amino acid modifications can be made with a reasonable expectation of success in obtaining the desired activity/utility are limited in any protein and the result of such modifications is unpredictable. In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g. multiple substitutions.
	The specification does not support the broad scope of the claims which encompass: any glucoamylase mutant … comprising any variant of an amino acid sequence SEQ ID NO: 4 of undefined/unlimited structures… (as in claims 1-2 and 7-8, an amino acid sequence of SEQ ID NO: 4, as such, the term “an amino acid sequence” in broadest reasonable interpretation encompasses not only SEQ ID NO: 4 but any fragment within SEQ ID NO: 4 due to the recitation of indefinite article “an”; given that the claim language recites “an amino acid sequence”, it is deemed to encompass and read on “any two/dipeptide sequences of SEQ ID NO: 4); and claim 4 is indefinite in the recitation of “… a nucleotide sequence shown in SEQ ID NO: 8”; as the use of the an” and “a” implies that there is more than one nucleotide sequence of SEQ ID NO: 8 and is interpreted to encompass variants and mutants of the recited sequence and fragments of undefined and unlimited sequences/structures (also see claims objections and 35 U.S.C. 112(b) rejection above for claim interpretation), as claimed in claims 1-8, because the specification does not establish: (A) a rational and predictable scheme for identifying an enzyme exhibiting glucoamylase activity and comprising an amino acid sequence having any sequence identity to SEQ ID NO: 4 and 1, having all the recited amino acid residue changes and with an expectation of obtaining the desired biological function and encoded by a nucleotide sequence …; (B) defined core regions/motifs involved in the desired catalytic activity of encoded polypeptides; (C) the tertiary structure of the molecule and folding patterns that are essential for the desired activity and tolerance to modifications; and (D) the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.
	Thus, applicants’ have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including polypeptides with an enormous number of modifications. The scope of the claim must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1975)). Without sufficient guidance, determination of polypeptides having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue. See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
6 recites “A recombinant strain …” as interpreted is directed to the use of multicellular organisms including transgenic animals and plants and is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement when given the broadest reasonable interpretation, because, while claim 6 is enabling for an isolated prokaryotic or eukaryotic host cell transformed with the recombinant expression vector encoding polypeptide(s) of interest, does not reasonably provide enablement for any transgenic multi-cellular organisms or host cells within a multi-cellular organism that have been transformed with the synthetic nucleic acid/expression vector or any transgenic plant that have been transformed with the synthetic nucleic acid/expression vector and expressing the polypeptide of interest. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with the claims.
Claim 6 is so broad as to encompass transgenic multi-cellular organisms and host cells transformed with specific nucleic acids, including cells in vitro culture as well as within any multi-cellular organism and transgenic plants. The enablement provided is not commensurate in scope with the claim due to the extremely large number of transgenic multicellular organisms encompassed by the claims which the specification fails to teach how to generate. While methods for transforming cells in vitro are well known in the art, methods for successfully transforming cells within complex multi-cellular organisms are not routine and are highly unpredictable. Furthermore, methods for producing a successfully transformed cell within the multi-cellular organism are unlikely to be applicable to transformation of other types of multi-cellular organism, as multi-cellular disclosure is limited to only isolated cells in vitro. Thus, applicant has not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including the use of host cells within a multi-cellular organism for the production of said polypeptides. The scope of claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA)). Without sufficient guidance, expression of genes in a particular host cell and having the desired biological characteristics is unpredictable, the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue. See In re Wands 858 F. 2d 731, 8 USPQ 2nd 1400 (Fed. Cir., 1988). It is suggested that the applicant limit the claim to “An isolated recombinant host cell …”. 
Although the claims are examined in the light of the specification, specification cannot be read into the claims, i.e., the limitations of the specification cannot be read into the claims (see MPEP 2111 R-5). 

Allowable Subject Matter/Conclusion
None of the claims are allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652